The Attorney             General             of Texas
.JIM MAlTOX                                          December    28.    1984
Worney General


;u~mexcooBulldln9               Mr. Philip F. Rickett 6                             Opinion   No. ~~-280
                                Chairman
A~&.   TX. 78711. 254S          Public Utility  Comhsion    of Texas                Ret Whether section          6(i)    of
51214752501                     7800 Shoal Creek Boul.evard                         article    1446~. V.T.C.S..       pro-
 ~0IOX91olS7ClM7
                                Suites 400-450N                                     hibits     former      members     and
 elecopier 5W475.0288
                                Austin, Texas    7875i’                             employees of the Public Utility
                                                                                    Commission       from    serving      a
‘14 Jackson, Suite 700                                                              public   utility     as an outside
 IalIas. TX. 75202-4506                                                             consultant     or attorney      during
2141742.8944
                                                                                    the stated time period

 ~824 Alberta Ave.. Suite 180   Dear Chairman Rickettc;:
El Paso. TX. 799052793
915/533-3484                         You ask the following              question    about section     6(i)     of   article
                                1446~. V.T.C.S.. the Public            Utility   Regulatory Act.
     t Texas, SuIta 700
I ,ouston. TX. 77002.3111                      Does s8zctlon      6(i)    of   the   Public   Utility
  lU223aSS                                  Regulatory Act, article       1446~. V.T.C.S..   prohibit
                                            a member or employee           of   the Public    Utility
                                            Conusission from representing        or performing work
808 Broadway. Suite 312
.ubbock, TX. 79401.3479
                                            for a publ:Lc utility     in the capacity of an outside
1W747.5239                                  consultant  or attorney during the perfod of time
                                            set forth ::u the section?
,309 N. Tenth. Suite S          Section   6(i)   of artic1.e    1446~. V.T.C.S.,      provides   as follows:
u(cAllsn. TX. 79.50%1685
5121882.4547
                                                (I)  No commissioner    shall within    two years,
                                            and no employee shall,    within one year after his
200 Main Plaza. Suite 4W                    employment with the commission has ceased,            be
San Antonio. TX. 78205-2797
                                            amoloyed by a public     utility   which was in the
51212254191
                                            scope of the commissioner’s    or employee’s official
                                            responsibi:l:ity while the conrmissioner or employee
An Equal Opportunity/                       was sssocl.e:ted  with the commission.        (Emphasis
Alfirmative Action Employer                 added).

                                You specifically    inquire whether the phrase “be employed by a public
                                utiliey”   includes   s,e:rving the utility as an outside  consultant or
                                attorney.

                                      Section 6(i)      WILE;enacted by Senate Bill No. 232 of the Sixty-
                                eighth Legislature       rMch amended the Public Utility   Regulatory Act.




                                                                          p. 1238
Mr. Philip   F. Ricketts     - Page :!     (JM-280)




Acts 1983. 66th Leg., ch. 274. at 1270.           The same enactment amended
section   6(b)  which formerly      prohibited    Public  Utility    Commission
officer5   and employees from having “any pecuniary interest            . . . in
any public utility    or affiliated     interest”  while with the commission
and for two yaars thereafter.       Acts 1975, 64th Leg., ch. 721. at 2331.
The 1983 amendment deleted          the post-employment     prohibition      from
section   6(b),   quoted  below with the deleted          language    shown in
brackets.

                 (b) No commiss:toner or employee of the com-
             mission may do any of the following         during his
             period of services     with the coresission   [and for
             two years thereafter]:

                  (1)  have any pecuniary interest,           either as an
             officer,      director,      partner,       owner.    employee,
             attorney,    consultant:,     br otherwise,     in any‘public
             utility    or affiliared       interest,     or in any person
             or corporation      or csher business entity a signifi-
             cant    portion      of   whose business          consists    of
             furnishing     goods or services         to public utilities
             or affiliated      inte,cests.    but not including a non-
             profit    group or association           solely   supported by
             gratuitous      contributions       of money, property        or
             services.    . . .      (Hmphasis added).

Acts   1983, srrpra, at 1268.

        Section 6(b)(l)     prohibilx     s current commissioner or employee from
having certain         business     rr!l.ationships    with a public        utility,      an
affiliated      interest,    or a business entity,          a significant     portion     of
whose business        consists     of Eurnishing goods or services             to public
utilities      or affiliated       interests.       Section   6(i)   applies     the post
employment restriction          only to employment by a public utility               within
the scope of the individual ‘5 official               responsibility    while with the
commission.

      The conference committee report on Senate Bill No. 232 indicates
the legislature’s   intent in enacting section 6(i). The House version
of the bill provided a new Wo-year rule for former PUC commissioners
only.   The report stated as f,ollows:

                 Under this prorision.   commissioners could not
             go to work for a regulated utility    for a period of
             two years after the termination of employment with
             the PVC. However, unlike current law. a commis-
             sioner could go to work for an affiliated    interest
             or a firm that does substantial      business with a
             regulated utility  5.5 long as the commissioner was




                                          p. 1239                                              .
.


    Mr. Philip   F. Ricketts   - Page! 3    (JM-280)




                 not involved in suc'h transectjons       for   a period   of
                 two years.   (Emphal3:Lsadded).

    The Senate version applied e one year prohibition        to employers and a
    two year prohibition   to cosm~i,ssioners. administrative   law judges, the
    general counsel,   or chief hearing examiner.    The conference    committee
    combined the Senate and Aous8:

                 to restrict  post employment of commissioners              to
                 two years and employees to one year.   Neither            can
                 work for a public ,xtility. (Emphasis added).

           The conference     coarmittee report distinguishes      between work for a
    regulated utility.       which is not permitted during the statutory            post-
    employment period,       and work for an affiliated     interest     or a firm that
    does substantial      business w:.r:h a utility   which is not so prohibited.
    We believe    this report exprc!c;ses the legislature's         intent to continue
    a broad prohibition        against isork for a public utility        while removing
    the former prohibition           against   work for    affiliated      entities     or
    entities   that contract       with public utilities.        In our opinion,      the
    section 6(i)     restriction     pr8~hibits a commissioner or employee of the
    Public Utility     Commission f:rom representing      or performing work for a
    public utility      in the capacity      of an outside consultant       or attorney
    during the statutory        time period.

                                       SUMMARY

                     Section    6(i)    of   article     1446~.   V.T.C.S..
                 prohibits     a former member or employee of the
                 Public Utility      Ccmmission from serving a public
                 utility     as  an   'outside    consultant    or outside
                 attorney    during c,h.e time period      stated   in  that
                 provision.




                                                    JIM     MATTOX
                                                    Attorney General of Texas

     TOMGREEN
     First Assistant    Attorney   GeuPmral

     I,AVID R. RICHARDS
     Executive Assistant Attorne:r General




                                               p. 1240
Mr. Philip   P. Ricketts   - Peg{, 4   (JM-280)




RlCK CILPIN
Chairman, Opinion Committee

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Rick Gilpin, Chairman
Colin Carl
Susan Garrison
Tony Guillory
Jim ~oellinger
Jennifer Riggs
Nancy Sutton




                                  p. 1241